UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-1948


GURDARSHAN SINGH,

                                                           Petitioner,

           versus


PETER D. KEISLER, Acting Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A27-536-685)


Argued:   September 27, 2007             Decided:    November 20, 2007


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


ARGUED: Steffanie Jones Lewis, INTERNATIONAL BUSINESS LAW FIRM,
P.C., Washington, D.C., for Petitioner. Ernesto Horacio Molina,
Jr., Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Alexandru I.
Craciunescu, INTERNATIONAL BUSINESS LAW FIRM, P.C., Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Carol
Federighi, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Gurdarshan Singh petitions this court for review of a final

order of the Board of Immigration Appeals (“BIA”) denying his

request       for   relief   from   deportation   under   §   212(c)   of   the

Immigration and Naturalization Act (“INA”).           Singh challenges the

order on the grounds that the BIA abused its discretion in denying

Singh’s request for relief from deportation under § 212(c) of the

INA.1       For reasons that follow, we deny Singh’s petition.




        1
      Singh raises two additional claims, one of which we dismiss
and one of which we decline to reach. Singh first contends that the
Immigration Judge (“IJ”) erred in finding him removable as an
aggravated felon. We do not have jurisdiction to hear this claim,
because Singh did not appeal his deportability status to this court
in 1999. Although Singh filed a timely appeal of the IJ’s 1998
decision that he was removable from the United States as an
aggravated felon to the BIA, he did not appeal the BIA’s August 20,
1999 decision -- which remanded to the IJ for consideration of
Singh’s newly raised claim that he was eligible for deferral of
removal -- to this court. Instead, Singh waited five years before
filing a motion to reopen the question of whether he was properly
found removable. This motion to reopen cannot substitute for a
failure to file a timely appeal. We therefore dismiss for lack of
jurisdiction Singh’s claim that the IJ erred in finding him
removable as an aggravated felon.
     Singh also raises an equal protection claim, on the grounds
that, if we were to determine that his “conviction did not render
him deportable, and thus ineligible for § 212(c) . . . it is
unequal treatment to deny eligibility to an alien who committed an
non-deportable crime and grant eligibility to an alien who
committed a more serious, deportable, crime.” Because we deny
Singh’s petition on independent grounds, we need not reach this
claim.

                                        2
                                    I.

     Gurdarshan Singh, a native of India, was admitted into the

United States in November 1986 as a non-immigrant visitor and

became a lawful permanent resident in February 1992. Since entering

the United States, Singh has resided in the Washington, D.C. area,

where he has served as a spiritual leader for the Indian Sikh

community.   Singh also gave piano lessons to children in the Sikh

community.

     In 1996, Singh was accused of improperly touching one of his

piano students, whom he had taught from 1989 until 1991. The

alleged victim was between eleven and thirteen years of age during

the relevant time period.       In January 1997, Singh pled guilty to

one count of Sexual Offense in the Fourth Degree in violation of

Article 27, § 464(C) of the Maryland Code. Recodified with new

language without substantive change as Md. Code Ann., Criminal Law

§ 3-305 (2002).     On April 9, 1997, his plea was entered by the

Circuit Court for Montgomery County, Maryland. Singh was sentenced

to one year imprisonment, which was suspended, and eighteen months

probation.

     In   June   1997,   the   former       Immigration   and   Naturalization

Service filed a Notice to Appear against Singh, stating that he was

removable (1) under 8 U.S.C. § 1227(a)(2)(E)(I), as an alien who,

after admission to the United States, was convicted of a crime of

child abuse, and (2) under 8 U.S.C. § 1227(a)(2)(A)(iii), as an


                                        3
alien who, after admission to the United States, was convicted of

an   aggravated     felony    as       defined    in   8   U.S.C.   §     1101(a)(43),

specifically, sexual abuse of a minor. 8 U.S.C. § 1101(a)(43)(A)

(2000).

      After filing a motion for reconsideration in his state court

criminal proceedings, in August 1997, Singh was resentenced to 360

days imprisonment, which was suspended, and his plea was amended to

clarify that he was convicted of violating § 464(C)(a)(1) of the

Maryland Code, which provided that: “A person is guilty of a sexual

offense in the fourth degree if the person engages: (1) in sexual

contact with another person against the will and without the

consent of the other person . . . .”

      At Singh’s initial removal hearing in October 1997, the

Immigration Judge (“IJ”) orally declared Singh removable as an

aggravated felon, and in May 1998, the IJ issued a written decision

sustaining Singh’s charge of deportability and ordering him removed

to India.     In June 1998, Singh filed a motion to reconsider his

deportability status and also filed for deferral of removal under

Article 3 of the United Nations Convention Against Torture and

Other     Cruel,   Inhuman,       or    Degrading      Treatment     or    Punishment

(“Torture Convention”), which prohibits the return of an individual

to a country where “substantial grounds” exist for believing that

he   would   be    “in   danger    of     being    subject    to    torture.”   Singh

submitted evidence that he had been subject to persecution and


                                           4
torture in India and that he would “likely be subject to torture”

should    he   return   to   India.   The   IJ   denied   Singh’s   motion   to

reconsider on two grounds: first, the motion was untimely, and

second, even if the motion had been timely, Singh still stood

“convicted of an aggravated felony.”             The IJ also held that she

lacked authority to adjudicate Singh’s Torture Convention claim.

       On appeal, Singh again contested his deportability status and

also filed a motion to reopen -- considered by the BIA a motion to

remand -- so that he could apply for relief under the Torture

Convention.      In August 1999, the BIA remanded to the IJ for

adjudication of Singh’s Torture Convention claim.              Singh did not

appeal the BIA’s remand decision to this Court. On remand in

February 2000, the IJ granted Singh’s request for deferral of

removal under the Torture Convention. Singh remained in the United

States pursuant to the IJ’s order deferring removal under the

Torture Convention.

       Five years later, in April 2005, Singh filed a motion to re-

open, seeking relief from deportation under former § 212(c) of the

INA.     8 U.S.C. § 1182(c), repealed by Illegal Immigration Reform

and Immigrant Responsibility Act (“IIRIRA”), Pub. L. No. 104-208,

110 Stat. 3009-597 (1996) (replacing               § 212(c) with 8 U.S.C.

§ 1129(b)). The IJ denied this motion, finding that Singh was

ineligible for a § 212(c) waiver “because there is no counterpart

in the grounds of inadmissibility under § 212(a) for the aggravated


                                       5
felony of sexual abuse of a minor.”             See 8 C.F.R. § 1212.3(f)(5);

In re Blake, 23 I. & N. Dec. 722, 729 (BIA 2005) (finding that

“sexual abuse of a minor” did not have a statutory counterpart of

inadmissibility under § 212(a)), remanded by Blake v. Carbone, 489

F.3d   88,   105   (2d   Cir.    2007)       (remanding   to   the   BIA   for   a

determination of whether the offense of “sexual abuse of a minor”

constituted    a    “crime      of   moral       turpitude,”    a    ground      of

inadmissibility under § 212(a)).

       Singh filed a timely appeal with the BIA, which denied relief

on the same “statutory counterpart” ground.               The BIA additionally

noted that it considered “untimely” Singh’s claim that he was not

convicted of an aggravated felony.                Singh then petitioned for

review in this court.



                                      II.

       We affirm the BIA’s denial of Singh’s request for § 212(c)

discretionary relief. Because the development of and interplay

among § 212, the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”), and IIRIRA is directly relevant to our appraisal of

Singh’s claim, we will preface our discussion of that claim with a

brief discussion of the legal landscape.

                                      A.

       Aliens who have committed certain crimes generally may not be

admitted to the United States. 8 U.S.C. § 1182(a)(2) (2000).


                                         6
Section 212(a) of the INA enumerates such grounds, including the

commission of certain crimes, that render an alien “inadmissible”

to the United States. 8 U.S.C. § 1182(a). Notwithstanding § 212(a),

under former § 212(c) of the INA, the Attorney General had the

authority to grant discretionary admission to aliens who had

voluntarily left the United States, sought reentry, and were

returning    to   a   “lawful   unrelinquished   domicile”   of   seven

consecutive years.     8 U.S.C. § 1182(c), repealed by Pub. L. No.

104-208, § 304(b), 110 Stat. 3009-597 (1996).

     By its plain terms, § 212(c) discretionary relief applied only

to lawful resident aliens who were denied admission to the United

States.     However, the Second Circuit in 1976 read the Attorney

General’s authority under § 212(c) to extend discretionary relief

to resident aliens who had not left the United States but were

subject to deportation for offenses that were substantially similar

to one of the grounds of inadmissibility set forth in § 212(a) of

the INA.     Francis v. INS, 532 F.2d 268, 273 (2d Cir. 1976); In

Matter of Silva, 16 I. & N. Dec. 26, 30 (B.I.A. 1976) (adopting the

Second Circuit’s position in Francis).

     Three statutes enacted since 1990 have narrowed the number of

aliens eligible for § 212(c) relief.       First, in 1990, Congress

amended § 212(c) to exclude from eligibility for § 212(c) relief

any alien convicted of an aggravated felony who had served a term

of imprisonment of at least five years.     Immigration Act of 1990,


                                   7
Pub. L. No. 101-649, § 511(a), 104 Stat. 4978, 5052 (amending 8

U.S.C. § 1182(c) (repealed 1996)). Second, in April 1996, the

passage of AEDPA further reduced the number of aliens eligible for

§ 212(c) relief by identifying a broad range of offenses --

including aggravated felony offenses -- that would render an alien,

regardless of the length of his sentence, ineligible for § 212(c)

relief. Pub. L. No. 104-132, § 440(d), 110 Stat. 1277 (1996)

(amending 8 U.S.C. § 1182(c) (repealed 1996)).      Third and finally,

in September 1996, Congress enacted IIRIRA, which repealed § 212(c)

and replaced it with 8 U.S.C. § 1229b, which gives the Attorney

General the authority to cancel removal for a very narrow class of

inadmissible or deportable aliens, but precludes such relief for

anyone    “convicted   of    any   aggravated   felony.”    8   U.S.C.

§ 1229b(a)(3) (2000).       In addition, § 321 of IIRIRA expanded the

definition of “aggravated felony” to include “sexual abuse of a

minor.”   8 U.S.C. § 1101(a)(43)(A).    Section 321 explicitly states

that the amended definition of “aggravated felony” applies with

respect to any “conviction . . . entered before, on, or after” the

enactment date of IIRIRA -- September 30, 1996.      Id.; see also INS

v. St. Cyr, 533 U.S. 289, 319 (2001); Chuang v. U.S. Attorney Gen.,

382 F.3d 1299, 1303 (11th Cir. 2004); Mohammed v. Ashcroft, 261

F.3d 1244, 1250 (11th Cir. 2001).




                                    8
                                     B.

     Singh entered his guilty plea in January of 1997.           As of April

24, 1996, AEDPA declared that aliens convicted of aggravated

felonies,    regardless   of   the   length    of   their   sentences,    were

ineligible    for   discretionary     relief    from    deportation      under

§ 212(c).     See Pub. L. No. 104-132, § 440(d), 110 Stat. 1277

(amending 8 U.S.C. § 1182(c) (repealed 1996)); United States v.

Velasco-Medina, 305 F.3d 839, 843 (9th Cir. 2002). In addition,

IIRIRA, enacted on September 30, 1996, added “sexual abuse of a

minor” to the definition of aggravated felony.2               IIRIRA § 321,

codified as 8 U.S.C. § 1101(a)(43)(A).         Section 321 of IIRIRA also

provided that its expanded definition of “aggravated felony” was to

apply “regardless of whether the conviction was entered before, on,

or after September 30, 1996.” Id.



     2
      The fact that Singh was sentenced to less than a year of
imprisonment, see supra at 4 (Singh sentenced to 360 days
suspended), does not affect his status as an aggravated felon under
federal law. The provision defining “sexual abuse of a minor” as an
“aggravated felony” imposes no additional requirement that the
sentence for that crime be of any particular duration in order for
the crime to qualify as an aggravated felony. 8 U.S.C.
§ 1101(a)(43)(A). Other crimes defined as “aggravated felonies”
under 8 U.S.C. § 1101(a)(43), however, do impose such a
requirement. See, e.g., 8 U.S.C. § 1101(a)(43)(F) (defining a
“crime of violence . . . for which the term of imprisonment [is] at
least one year” as an aggravated felony); id. § 1101(a)(43)(G)
(defining “a theft offense . . . or burglary offense for which the
term of imprisonment [is] at least one year” as an aggravated
felony). Thus, had Congress intended to impose a requirement that
a sentence of a year of more be imposed in order for “sexual abuse
of a minor” to be classified as an “aggravated felony,” it would
and could have done so in the definitional statute.

                                      9
     Thus Singh pled guilty in January 1997, after the enactment of

AEDPA, which made clear that § 212(c) relief was not available to

legal permanent residents convicted of an aggravated felony, and

after the enactment of § 321 of IIRIRA, which classified “sexual

abuse of a minor” as an “aggravated felony,” and which provided

that the expanded definition was to apply “regardless of whether

the conviction was entered before, on, or after” the date of

enactment of that provision.    Therefore, under existing law, Singh

was both deportable and -- because the definition of “aggravated

felony” in IIRIRA applied regardless of the date of conviction --

ineligible for § 212(c) relief.

     Singh relies heavily on the Supreme Court’s decision in St.

Cyr for his argument that he is entitled to § 212(c) relief.     533

U.S. 289.   In St. Cyr, the Supreme Court held that the repeal of

§ 212(c) by § 304 of IIRIRA did not apply to aliens who had entered

a guilty plea prior to April 1, 1997 (IIRIRA’s effective date) and

who “would have been eligible for § 212(c) relief at the time of

their plea under the law then in effect.”       Id. at 326. But the

facts of St. Cyr are distinct from those here in one very key

respect: respondent alien Enrico St. Cyr entered a guilty plea to

an aggravated felony in March of 1996, before the passage of AEDPA

§ 440(d).   Id. at 293, 315.   The alien in St. Cyr was “eligible for

§ 212(c) relief at the time of [his] plea under the law then in

effect.”    Id. at 326.   By contrast, Singh entered a guilty plea


                                  10
after the passage of AEDPA and with full knowledge that IIRIRA

§ 321's amended definition of “aggravated felony” applied to

convictions entered before, on, or after IIRIRA’s enactment date.

     In fact, the law at the time of Singh’s plea made perfectly

clear that he belonged to that class of aggravated felons who were

deportable and were ineligible for § 212(c) relief, regardless of

whether    their    pleas    were   entered      before   or    after   IIRIRA’s

enactment.        And   thus,   Singh   could    not   have    relied   upon   the

possibility of § 212(c) relief when deciding to enter his plea. See

Velasco-Medina, 305 F.3d at 849-50 (noting that an alien who pled

guilty to burglary in June 1996 had no “settled expectations” of

§ 212(c) relief when “AEDPA had foreclosed § 212(c) relief for

legal permanent residents convicted of aggravated felonies” and

when the alien “would have realized that if his conviction were

recharacterized as an aggravated felony (as, in fact, it was by

IIRIRA),     he    would    have,   under    AEDPA,    been     ineligible     for

discretionary relief under § 212(c)”). “There can be little doubt

that, as a general matter, alien defendants considering whether to

enter into a plea agreement are acutely aware of the immigration

consequences of their convictions.”             St. Cyr, 533 U.S. at 289, 322

(citing Magana-Pizano v. INS, 200 F.3d 603, 612 (9th Cir. 1999)

(“That an alien charged with a crime . . . would factor the

immigration consequences of conviction in deciding whether to plead

or proceed to trial is well-documented.”)).


                                        11
     As heretofore stated, Singh was fully aware of the precise

legal   consequences   of   his   plea   as   they   pertained   to   his

deportability; he can assert no reliance interest similar to that

recognized in St. Cyr. See Mbea v. Gonzales, 482 F.3d 276, 281-282

(4th Cir. 2007) (noting that reliance interests -- at the time of

plea -- lie at the heart of St. Cyr); Chambers v. Reno, 307 F.3d

284, 289 (4th Cir. 2002) (same).         Because Singh was plainly on

notice at the time of his plea that no § 212(c) relief would or

indeed could be forthcoming, his challenge to the BIA’s order of

removal fails.   For the foregoing reasons, Singh’s petition is

                              DISMISSED IN PART AND DENIED IN PART.




                                   12